Citation Nr: 1824688	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-40 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the disability rating for the service-connected cervical spine strain was properly reduced from 10 percent to noncompensable effective July 1, 2013.  

2.  Entitlement to an initial rating in excess of 10 percent the for service-connected cervical spine strain prior to May 11, 2011, and in excess of 10 percent from July 1, 2011. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to February 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board also notes that the Veteran appealed the issue of entitlement to a temporary total evaluation for surgery and convalescence due to a service-connected disability.  However, a review of the claims file shows that a September 2014 rating decision granted entitlement to the claimed temporary total evaluation for surgery and convalescence due to a service-connected disability.  This represents the maximum benefit that can be assigned by law, and is thus a full grant of the benefit sought on appeal for the period of the total evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the period of the Veteran's temporary total evaluation, from May 11, 2011, to July 1, 2011, is no longer before the Board.  

The issue of entitlement to a rating in excess of 10 percent from July 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO assigned an initial rating of 10 percent for the service-connected cervical spine strain, effective April 27, 2009.    

2.  In a November 2012 rating decision, the RO proposed to reduce the Veteran's rating for service-connected cervical spine strain from 10 percent to noncompensable.  In an April 2013 rating decision, the RO reduced the Veteran's rating for service-connected cervical spine strain from 10 percent to noncompensable, effective July 1, 2013.

3.  The Veteran's 10 percent rating had been in effect for less than five years at the time of the reduction.

4.  The preponderance of the evidence fails to establish that the RO's decision to reduce the Veteran's rating complied with the applicable regulations. 

5.  For the period on appeal prior to May 11, 2011, the Veteran's cervical spine strain did not manifest in forward flexion greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's cervical spine disability did not manifest in intervertebral disc syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  The reduction in the rating for the service-connected cervical spine strain from 10 percent to noncompensable effective July 1, 2013, was improper, and restoration of the 10 percent rating is warranted from July 1, 2013.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344(c), 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for an initial rating in excess of 10 percent for the service-connected cervical spine strain have not been met or more nearly approximated for the period prior to May 11, 2011.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in February 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded a VA examination in September 2009.  This VA examination is adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In a recent case, the Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Because the period prior to the most recent Veteran's May 11, 2011, temporary total disability rating is remote, the Board finds that current testing under Correia would not assist in any assessment of impairment of the Veteran's cervical spine strain during this earlier time period.  As such, there is no need to remand this issue for additional development or VA examinations.  For the remaining periods on appeal, the Board is remanding the Veteran's claim for new and adequate VA examinations.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Rating Reduction

The Veteran claims error in an April 2013 rating decision that reduced the Veteran's compensation for his service-connected cervical spine strain from 10 percent to noncompensable, effective July 1, 2013.  

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  In this case, the 10 percent rating for the cervical spine strain had not been in effect for five years or more.  As a result, the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply.  For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).

If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

The Board finds that the reduction in rating for the Veteran's cervical spine strain was improper and that the 10 percent rating should be restored.  

The April 2013 rating decision that reduced the Veteran's rating for the cervical spine strain was premised on a February 2012 VA examination.  The range of motion measurements reported at that VA examination were not consistent with a 10 percent rating under Diagnostic Code 5237.  Instead, the VA examiner reported range of motion measurements that were consistent with a noncompensable rating.  However, the VA examiner did not address the reason the RO assigned an initial 10 percent rating, namely muscle spasms, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour.  While the February 2012 VA examination did not find evidence of muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, no finding was offered as to the absence of these symptoms.  The VA examiner did not indicate that the lack of these symptoms represented an improvement in the Veteran's disability or an increase in his functioning.  Neither does any competent opinion indicate that this improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350.  

The April 2013 rating decision that reduced the Veteran's rating did not conclude that there had been actual improvement in the Veteran's condition, instead concluding that continuation of the 10 percent rating was not warranted.  Yet the threshold needed to reduce the Veteran's rating is higher than simply concluding that a rating is no longer warranted.  The evidence must show actual improvement, which the RO did not find and the VA examiner did not conclude had occurred.  

A rating reduction must be supported by the preponderance of the evidence.  Brown, 5 Vet. App. at 421.  Here, the RO made no finding that the Veteran's condition had improved or that there was any improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Neither did the VA examiner describe the change in the Veteran's functioning as an improvement.  Based on this record, the Board cannot conclude that a rating reduction is supported by the preponderance of the evidence.  


II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1. 

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Legal Criteria

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Because the evidence, for instance the September 2009 VA examination, shows no intervertebral disc syndrome (IVDS) for the entire initial rating period prior to May 11, 2011, the Board finds that the cervical spine strain is appropriately rated under the general formula for diseases and injuries of the spine, without consideration of the rating criteria for IVDS. 

Under the general rating formula, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are 0 to 
 45 degrees; and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; the restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; with dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Degenerative arthritis is rated under Diagnostic Code 5003, and states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Analysis - Period Prior to May 11, 2011

Prior to May 11, 2011, the Veteran was in receipt of a 10 percent rating for his cervical spine strain.  He claims entitlement to an increased rating.  After considering the evidence of record, the Board concludes that a rating in excess of 10 percent for the service-connected cervical spine strain is not warranted for the period prior May 11, 2011.  

At the VA examination in September 2009, the VA examiner reported that the Veteran's symptoms included intermittent pain and stiffness, and the Veteran reported flare-ups with cold weather or driving long periods, but no incapacitation during flare-ups.  On examination, the VA examiner reported no visible paravertebral spasms or point tenderness.  The Veteran had forward flexion from 0-45 degrees without pain, bilateral lateral flexion 0-35 degrees without pain, extension 0-40 degrees without pain, and bilateral rotation 0-70 degrees without pain.  There was no report of increased pain, weakness, fatigability, or lack of endurance with repetitive range of motion.  Imaging from September 2009 reflected a diagnosis of cervical spine strain with evidence of paraspinal muscle spasm.  

Private treatment records chronicle the Veteran's cervical disability and the symptoms that led to his May 2011 surgery.  Yet they do not include evidence of range of motion limitation or abnormal gait or abnormal spinal contour consistent with the criteria for a rating in excess of 10 percent.   

As the Veteran has not been shown to have the required limitation of motion of the cervical spine or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, a rating in excess of 10 percent prior to May 11, 2011 is not warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for cervical spine strain prior to May 11, 2011, is denied.


REMAND

The Veteran claims entitlement to increased ratings for his service-connected cervical spine strain.  While the Veteran was examined in February 2012, the Board notes recent guidance on evaluating joint injuries and flare-ups identifies what information is necessary to adequately evaluate range of motion testing under 38 C.F.R. § 4.59.  See Correia, 28 Vet. App. at 158.  The Veteran's February 2012 VA examination did not provide an adequate evaluation, and thus is inadequate for rating the period after the Veteran's temporary total evaluation ceased on July 1, 2011.  Further, the Veteran testified at the February 2018 hearing that his cervical spine strain results in muscle spasms, pain radiating into his arms, and limitation of mobility.  Thus, an updated VA examination evaluating the current severity of the Veteran's service-connected disability is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected cervical spine strain.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

(a)  A thorough orthopedic examination of the cervical spine strain should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the back.  The VA examiner should further test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The VA examiner should address the Veteran's complaints of pain radiating from his cervical spine.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


